Title: To Thomas Jefferson from Mary Dougherty, 25 October 1823
From: Dougherty, Mary
To: Jefferson, Thomas


Dear Sir,
Washington City
Octr 25th 1823
Some time has now elapsed since we have heard from you. We are all well, and Still aliving in the city but in very poor circumstances, Mr Dougherty is now Commissioner of one ward in the city, and that he only receives two hundred dollars a year for, He is a great deal in debt sinc he kept porter Celler in A street, which takes the greatest part of his salary to pay them and his house rent, leaving out the meanse for the support of his family, The three girls are all aliving home with me, for neither of them are married, And by the little work they get to do we scuffle along some how in the world, but the times are now so hard that there is very little work to be  given out to any one, The winter is now approaching fast, and we have not the means to lay up one stick of wood, or any thing  else. I have often times thought, that I would write to you, and let you know how we were situated, knowing that your generous heart would not let us suffer. Now necessessity has campelled me to beg some assistance from you. Mr Dougherty knows nothing at all about this, nor would I wish him to know it for I know he would not wish you to know how we are situated. I would be very thankful to you if you would send me some assistance as soon as possible, Pardon me sir for the liberty, I have taken, but being to an absent friend, no doubt but you will excuse me, as you being the only one I could call upon for any assistance in this world, This letter was written by my youngest daughter who was nineteen year old the sixth day of this month. All the pleasure and comfort I see is with my three Daughters,If you think proper you may direct your letter to the Reverend Wm Matthews Rector of St Patricks Church, My Reason for thus asking you to direct your letter to him, is because I am sure to get it safe.And by so doing you will much oblige your sincere well wisher,Mary Dougherty